
	
		I
		112th CONGRESS
		2d Session
		H. R. 4163
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Gary G. Miller of
			 California (for himself and Mr.
			 Sherman) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend certain provisions of the Truth in Lending Act
		  related to the compensation of mortgage originators, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Consumers’ Mortgage Origination Choices Act of
			 2012.
		2.Compensation of
			 mortgage originators by mortgage brokersSubsection (c)(4) of section 129B of the
			 Truth in Lending Act (as added by Public Law 111–203) is amended by adding at
			 the end the following new subparagraph:
			
				(E)prohibiting a mortgage originator who
				receives compensation directly from a consumer in accordance with this section
				from compensating another mortgage originator employee, mortgage originator
				agent, or mortgage originator contractor based on the principal amount of the
				loan, provided that the amount of compensation received by such employee,
				agent, or contractor may not vary based on any other terms of the loan.
				.
		3.Limited Reduction
			 in Mortgage Originator CompensationSection 129B of such Act is amended—
			(1)by redesigning
			 subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;
			 and
			(2)by inserting after
			 subsection (c) the following new subsection:
				
					(d)Reduction in
				Mortgage Originator Compensation To Pay for Cost Increases Beyond the Control
				of the OriginatorA mortgage
				originator, at the request of a consumer, may reduce the amount of compensation
				being received by such originator to offset settlement charges, other than
				settlement charges controlled by such originator, which are permitted under the
				Real Estate Settlement Procedures Act (12 U.S.C. 2601–2617), that exceed the
				amounts previously disclosed on the good faith estimate of the settlement
				charges provided to such consumer pursuant to section 5(c) of such Act (12
				U.S.C. 2604(c)), provided that the originator’s compensation may not
				increase.
					.
			
